DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- 9, 11-18, 20-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2019/0081750, hereinafter Yang), in view of Chen et al (US 2017/0272220, hereinafter Chen) and in view of Cheng (US 2019/0379506, hereinafter Cheng).

Regarding claim 1, Yang discloses a method for wireless communication at a user equipment (UE), comprising: receiving, downlink control information comprising at least one indicator (receiving PDCCH(s), Para [0067], either single PDCCH case or multiple PDCCH case, PDCCH includes downlink control information, Para [0021] with rank indication, Para [0020]); receiving a first coordinated transmission communicated in accordance with the first coordinated transmission mode (receiving data via the one or more PDSCHs from the TRPs, Para [0068]); generating a feedback message based at least in part on the at least one indicator or the first coordinated transmission mode (generate feedback response responsive to the received signaling, Para [0064], feedback based on the specific PDCCH, Para [0038]); and transmitting the feedback message, in response to the first coordinated transmission (transmit feedback to at least one of the TRPs, Para [0065]);		but does not explicitly disclose receiving a configuration message configuring the UE to communicate coordinated transmissions with a plurality of transmission reception points using a first coordinated transmission mode of a plurality of different coordinated transmission modes.  Chen discloses a UE can receive a set of communication configurations, Para [0135] for CoMP transmission with CBF mode, DPS mode or JT mode, Para [0019], DCI includes QCL indicator and resource indications, Para [0066-67] and the indications of these configurations enable the UE to perform feedback operations, Para [0042].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in the system of Yang in order to improve the usefulness of joint transmissions and overall system throughput when using CoMP operations;								nor discloses wherein the configuration message indicates a plurality of control resource set identifiers.  Cheng disclose a UE is configured with TRP information, Para [0068] and the TRP information may include multiple CORESET IDs, Para [0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cheng in the system of Yang in view of Chen in order to further implement improvements in multi-TRP and provide a flexible way to dynamically configure a TRP.
Regarding claims 2, 11 and 15, Yang discloses the method/apparatus of claim 1/8/14, further comprising: determining a number of information bits for the feedback message and a number of physical uplink control channel transmissions in which to transmit the feedback message, wherein transmitting the feedback message is based at least in part on the determination (UE can transmit a single feedback via the PUCCH, Para [0032] or can transmit a first and second feedback to different TRPs, Para [0038], where determining bits for feedback is obvious to one with ordinary skill in the art).
Regarding claims 3, 12 and 16, Yang discloses the method/apparatus of claim 1/8/14, but not explicitly wherein the at least one indicator comprises a downlink assignment index (DAI) indicator, a feedback resource indicator, a feedback gap indicator, or any combination thereof (the DCI having these types of indications is well known in the art to one of ordinary skill).
Regarding claims 4 and 17, Yang discloses the method/apparatus of claim 1/14, further comprising: determining that the at least one indicator comprises a first resource indicator indicating a first physical uplink control channel resource in a time interval and a second resource indicator indicating a second physical uplink control channel resource in the time interval that is different than the first physical uplink control channel resource, wherein the feedback message is transmitted via each of the first physical uplink control channel resource and the second physical uplink control channel resource within the time interval.  Yang discloses the UE can transmit feedback to TRP1 at time 1 and feedback to TRP2 at time 2, etc…, Para [0040] in this case T1 and T2 are within the same “time interval” and Chen discloses the DCI may indicate two or more information fields associated with resource allocations, Para [0067].
Regarding claims 5 and 18, Yang discloses the method/apparatus of claim 4/17, but not explicitly wherein the time interval is a slot or a mini-slot (it is obvious to one of ordinary skill both feedbacks could be transmitted within the same slot).
Regarding claim 7, Yang discloses the method of claim 1, further comprising: determining that the at least one indicator comprises a feedback resource indicator indicating a first physical uplink control channel resource and a second physical uplink control channel resource that is different than the first physical uplink control channel resource, wherein the feedback message is transmitted via the first physical uplink control channel resource and via the second physical uplink control channel resource. Yang discloses the UE can transmit feedback to TRP1 at time 1 and feedback to TRP2 at time 2, etc…, Para [0040], therefore transmitted on two different feedback resources.
Regarding claim 8, Yang discloses a method for wireless communication at a base station, comprising: transmitting, downlink control information comprising at least one indicator (receiving PDCCH(s), Para [0067], either single PDCCH case or multiple PDCCH case, PDCCH includes downlink control information, Para [0021] with rank indication, Para [0020]); and receiving, in accordance with a feedback configuration corresponding to the at least one indicator and the first coordinated transmission mode, a feedback message for a first coordinated transmission (UE generates feedback response responsive to the received signaling, Para [0064], feedback based on the specific PDCCH, Para [0038] and transmit feedback to at least one of the TRPs, Para [0065]); but does not explicitly disclose transmitting a configuration message for configuring a user equipment (UE) to communicate coordinated transmissions with a plurality of transmission reception points using a first coordinated transmission mode of a plurality of different coordinated transmission modes.  Chen discloses a UE can receive a set of communication configurations, Para [0135] for CoMP transmission with CBF mode, DPS mode or JT mode, Para [0019], DCI includes QCL indicator and resource indications, Para [0066-67] and the indications of these configurations enable the UE to perform feedback operations, Para [0042]; nor discloses wherein the configuration message indicates a plurality of control resource set identifiers.  Cheng disclose a UE is configured with TRP information, Para [0068] and the TRP information may include multiple CORESET IDs, Para [0051].  
Regarding claim 9, Yang discloses the method of claim 8, wherein the feedback message is received from the UE (UE transmit feedback to at least one of the TRPs, Para [0065]).
Regarding claim 13, Yang discloses the method of claim 8, further comprising: transmitting the first coordinated transmission in accordance with the first coordinated transmission mode (transmitting data via the one PDSCH in coordination with second PDSCH from the other TRPs, Para [0068]).
Regarding claim 14, Yang discloses an apparatus (UE, Fig. 4) for wireless communication, comprising: a processor (processor, Fig. 4), memory (memory, Fig. 4) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, downlink control information comprising at least one indicator (receiving PDCCH(s), Para [0067], either single PDCCH case or multiple PDCCH case, PDCCH includes downlink control information, Para [0021] with rank indication, Para [0020]); receiving a first coordinated transmission communicated in accordance with the first coordinated transmission mode (receiving data via the one or more PDSCHs from the TRPs, Para [0068]); generating a feedback message based at least in part on the at least one indicator or the first coordinated transmission mode (generate feedback response responsive to the received signaling, Para [0064], feedback based on the specific PDCCH, Para [0038]); and transmitting the feedback message, in response to the first coordinated transmission (transmit feedback to at least one of the TRPs, Para [0065]); but does not explicitly disclose receiving a configuration message configuring the UE to communicate coordinated transmissions with a plurality of transmission reception points using a first coordinated transmission mode of a plurality of different coordinated transmission modes.  Chen discloses a UE can receive a set of communication configurations, Para [0135] for CoMP transmission with CBF mode, DPS mode or JT mode, Para [0019], DCI includes QCL indicator and resource indications, Para [0066-67] and the indications of these configurations enable the UE to perform feedback operations, Para [0042]; nor discloses wherein the configuration message indicates a plurality of control resource set identifiers.  Cheng disclose a UE is configured with TRP information, Para [0068] and the TRP information may include multiple CORESET IDs, Para [0051].  
Regarding claim 20, Yang discloses the apparatus of claim 14, but not fully wherein the instructions are further executable by the processor to cause the apparatus to: determine that the at least one indicator comprises a feedback resource indicator indicating a first physical uplink control channel resource and a second physical uplink control channel resource that is different than the first physical uplink control channel resource, wherein the feedback message is transmitted via the first physical uplink control channel resource and via the second physical uplink control channel resource. Yang discloses the UE can transmit feedback to TRP1 at time 1 and feedback to TRP2 at time 2, etc…, Para [0040] in this case T1 and T2 are within the same “time interval” and Chen discloses the DCI may indicate two or more information fields associated with resource allocations, Para [0067].
Regarding claim 21, Yang discloses the method of claim 1, but not wherein receiving the downlink control information further comprises: receiving the downlink control information in a control resource set associated with a control resource set identifier of the plurality of control resource set identifiers and during a physical downlink control channel monitoring occasion of a plurality of physical downlink control monitoring occasions.  Cheng discloses UE may monitor for PDCCH from multiple TRPs, Para [0085] and the UE is configured with multiple Coresets for monitoring DCI, Para [0111] and UE can monitor search spaces in the Coresets during a PDCCH monitoring occasion, Para [0142].
Regarding claim 22, Yang discloses the method of claim 1, but not fully further comprising: receiving, during a physical downlink control channel monitoring occasion of a plurality of physical downlink control monitoring occasions, a first downlink control information in a first control resource set based at least in part on the first control resource set being associated with one of the plurality of control resource set identifiers, the first downlink control information comprising a first feedback resource indicator; and transmitting the feedback message on one or more physical uplink control channel resources by the first feedback resource indicator based at least in part on the first downlink control information being a last received downlink control information.  Cheng discloses UE may monitor for PDCCH from multiple TRPs, Para [0085] and the UE is configured with multiple Coresets for monitoring DCI, Para [0111] and UE can monitor search spaces in the Coresets during a PDCCH monitoring occasion, Para [0142].  Yang discloses the UE can transmit feedback to TRP1 at time 1 and feedback to TRP2 at time 2, etc…, Para [0040] and Chen discloses the DCI may indicate two or more information fields associated with resource allocations, Para [0067].
Regarding claim 24, Yang discloses the apparatus of claim 14, further comprising: a transmitter via which the feedback message is transmitted, wherein the apparatus is configured as a user equipment (UE with transceiver, Fig. 4).
Regarding claim 25, Yang discloses the method of claim 1, but not wherein the downlink control information is received based at least in part on the configuration message.  Cheng discloses the monitoring for DCI is based on the PDCCH configuration with CORESETs, Para [0111].

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chen, in view of Cheng and in view of Wang et al (US 2020/0145088, hereinafter Wang).

Regarding claims 6 and 19, Yang discloses the method/apparatus of claim 1/14, but not further comprising: identifying that the configuration message indicates that a physical uplink control channel resource includes a first resource having first quasi co-location information and a second resource having second quasi co-location information, wherein the feedback message is transmitted via the first resource in accordance with the first quasi co-location information and the feedback message is transmitted via the second resource in accordance with the second quasi co-location information.  Wang discloses PUCCH resources are matched to respective Coresets and a PUCCH resource and Coreset are associated with a QCL configuration, Para [0051] and Yang discloses the UE can transmit feedback to TRP1 at time 1 and feedback to TRP2 at time 2, etc…, Para [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang the system of Yang in view of Chen and Cheng in order to improve methods for notifying the network about a Coreset group failure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chen, in view of Cheng and in view of Gulati et al (US 2015/0358888, hereinafter Gulati).

Regarding claim 10, Yang discloses the method of claim 8, but not explicitly wherein the feedback message is received from a second base station via a backhaul link.  Gulati discloses eNBs are connected via backhaul (e.g. X2 interface), Para [0032] and one eNB can transmit feedback of a UE to another eNB, Para [0069] via the backhaul.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Gulati the system of Yang in view of Chen and Cheng in order to allow the eNB to more effectively analyze the various feedback received from UEs within its cell. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461